             ROPES & GRAY LLP
                                                             Courtesy Copy
             2099 PENNSYLVANIA AVENUE, NW
             WASHINGTON, DC 20006-6807
             WWW.ROPESGRAY.COM




March 30, 2020                                                         Peter M. Brody
                                                                       T +1 202 508 4612
                                                                       peter.brody@ropesgray.com




BY ECF AND E-MAIL

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
                                                                MEMO ENDORSED
40 Foley Square, Room 2103
New York, NY 10007

Re:    Solar Junction Corp. v. IQE plc, No. 18 Civ. 2564 (KPF) [rel. 17 Civ. 9478 (KPF)]
       Response to SJC’s Letter Requesting Leave to File Portions of an Exhibit Under Seal

Dear Judge Failla:

As counsel to IQE plc (“IQE”) in the above-referenced action, I write in brief response to the March
27, 2020, letter request filed by Plaintiff Solar Junction Corp. (“SJC”) seeking leave to file a redacted
copy of the Final Award of the London Court of International Arbitration (the “Final Award”) (Case
No. 18 Civ. 2564 (KPF), Dkt. 88).

The redacted copy of the Final Award that SJC seeks to file is identical to the redacted copy that this
Court granted Defendants in both related cases leave to file pursuant to our letter requests filed on the
same date (see Case No. 17 Civ. 9478 (KPF), Dkt. 90, 91, 92; Case No. 18 Civ. 2564 (KPF), Dkt. 85,
86, 87). As explained in those letter requests, IQE is bound under the Protective Order and
Confidentiality Agreement in the arbitration to comply with any claim of confidentiality asserted by
SJC with respect to the Final Award, and therefore does not oppose SJC’s request. As we also stated,
however, IQE is cognizant of this Court’s rules that a confidentiality agreement is not, by itself, a
valid basis to overcome the presumption in favor of public access to judicial documents and believes
that none of the information in the Final Award meets this Court’s requirements for maintaining
information under seal, consisting, as it does, of already public information. See Lugosch v. Pyramid
Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006); In re Gen. Motors LLC Ignition Switch Litig.,
No. 14-MD-2543 (JMF), 2015 WL 444750774, at *4 (S.D.N.Y. Aug. 11, 2015).

Should the Court wish a more detailed response regarding the numbered paragraphs in SJC’s letter
request, we are prepared to provide one.
 The Honorable Katherine Polk Failla   -2-                    March 30, 2020


 Respectfully submitted,



       M. Brody
 Peter M



 cc:     All Counsel (by ECF)

The Court is in receipt of Defendant's motion to seal certain portions of
the Final Award (Dkt. #85), Plaintiff's motion to seal those same portions
of the Final Award (Dkt. #88), and Defendant's response letter (Dkt. #97).
The Court has granted the motions to seal the requested portions of the
Final Award (Dkt. #87), and does not believe further discussion of the
subject is needed.

Dated:       March 31, 2020             SO ORDERED.
             New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
